 

Exhibit 10.20

 

COMMERICAL LEASE

 

This COMMERICAL LEASES (the “Lease”) made and entered into this 23 day of May,
2014 (the “Effective Date”) by and between Twin Lakes Office Park (“Lessor”) and
Advanzeon Solutions, Inc. a Delaware Corporation (“Lease”), the foregoing
sometimes being herein referred to individually as a “Party” or collectively as
the “Parties”.

 

WITNESSETH

 

NOW, THEREFORE, for and in inconsideration of the mutual promises and covenants
container hereinbelow and other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Parties herein agree as
follows:

 

1.     Lease of Leases Premises. In consideration of the Rent (as defined
hereinbelow) to be paid by Lessor, and of the covenants, terms and conditions to
be kept and performed as herein provided, Lessor does hereby lease and rent unto
Lessee and Lessee does hereby accept a lease upon the following described Leased
Premises (the “Lease Premises”):

 

2901 W. BUSCH BOULEVARD, UNIT 701, TAMPA, FL 33618

 

The Lease shall include the nonexclusive right to use the parking areas,
roadways, means of ingress and egress, sidewalks, and other areas, and
surroundings of the project which are included for the common use and enjoyment
of Lessee and third persons (the “Common Areas”)

 

2.     Acceptance of Leases Premises. Lessee warrants and represents that it has
had a sufficient opportunity to inspect the Leases Premises and that it has
found the same to be suitable for Lessee’s intended use. Lessee hereby accepts
the Leased Premises in its AS IS, WHERE IS, WITH ALL FAULTS SUBJECT ONLY TO
EXHIBIT A LANDLORD’S WORK condition, and further acknowledges and agrees that,
other than Lessor’s warranty of title, Lessor makes and has made no warranties
and/or representations concerning the condition of Leased Premises and
specifically disclaims any and all warranties (statuary or otherwise) of
merchantability, habitability and/or fitness for a particular use or purpose.

 

3.     Terms of Lease: Holding Over. The term of this Lease (the “Term”) shall
be for five (5) years, commencing as of 12:01 AM on July 1, 2014 (the
“Commencement Date”) and ending as of 11:59 PM on June 30, 2019 (the “Expiration
Date”) unless sooner terminated as hereinafter provided. Each successive 12
month period during the Term is referred to herein as a “Lease Year”. Any
holding over by Lessee after the expiration or termination of this Lease, by
lapse of time or otherwise, shall not operate to extend tor renew this lease
except by express mutual written agreement between the parties hereto; and in
the absence of such agreement Lessee shall continue in possession as a
month-to-month Lessee only, except that the monthly Rent shall be increased to
an amount equal to 150% of the monthly installment paid in the month immediately
preceding the termination of this Lease and either party may thereafter
terminate such occupancy at the end of any calendar month by first giving to the
other party at lease 30 days prior written notice.

 

4.     Rent. Lessee shall pay Lessor, as annual rent for the Leases Premises
(hereafter the “Rent”), without demand, deduction or set off, during the entire
Term of this Lease, the respective amount for each lease Year, as set forth on
the table below together with Florida state sales tax on such amounts, all of
which shall be due and payable by Lessee to Lessor on the first day of each
successive calendar month throughout the Terms of this Lease. The first and last
month’s rent ($5,949.58) will be due to Landlord upon the execution of this
Lease together with the Security Deposit as defined here in.

 

Lease year Monthly Installment   Months 1 - 12 $2,300.00 $0.9978 per sq. ft.
Months 13 – 24 $3,358.87 1.4572 Months 25 - 36 $3,453.83 1.4984 Months 37 – 48
$3,551.65 1.5408 Months 49 – 60 $3,652.40 1.5846

 



 

 

 

5.     Late Fee and Interest. Any installment of Rent due hereunder that is not
received by Lessor on or by the 10th day of the respective month in which it
became due and payable, shall be assessed late payment fee of 5% of the unpaid
amount due for each month or fraction thereof, or such lesser amount as may be
the maximum amount permitted by law, until paid. All unpaid amount due and owing
as of the 11th day of the respective month in which they became due and payable
shall accrue interest as a rate equal to the lesser of 18% per annum or the
maximum non-usurious rate chargeable under applicable law. Any partial payments
received by Lessor may, in Lessor’s sole and absolute discretion, be applied in
the following order: first to the payment of any late fees, then to the payment
of any accrued interest, then to the payment of any attorneys’ fees and/or
collection costs and lastly to any Rest due hereunder.

 

6.     Lessor’s Lien for Rent. Lessee acknowledge and confirms that Lessor has
and shall have, throughout the Term of this Lease, a lien upon all Lessor’s
goods, channels, furnishing, equipment, fixtures and other personal property
located from time to time, upon, within or about the Leased Premises, with such
lien securing the payment of Rent and all other amounts due and owing from
Lessee to Lessor hereunder. The foregoing lien may, upon default of Lessee
hereunder, be enforced by Lessor, subject to applicable law, through distress
proceedings, foreclosure suit or by inking and sale of such personal property,
in such manners may be exercised in connection with a channel mortgage or other
security agreement. Said lien to subordinate to Tenant’s shareholders and
lenders. The exercise of right by Lessor with respect to its lien hereunder
shall not preclude lessor from pursuing any and all other right and/or remedies
that it may have, in contract, at low or in equity, it being acknowledged and
agreed that Lessor’s rights and remedies in the event of a default by Lessee
shall be cumulative and not mutually exclusive.

 

7.     Operating Expenses, Insurance, Property Tax & Other Additional Rent.
Tenants shall pay to Landlord as Pro Rata Share of the amount by which the
Operating Expenses (defined below) exceed the Operating Expenses for the Base
Year (“Operating Expense Increase”). As used in this Lease, the term “Operating
Expenses” means all expenses and disbursements (subject to limitation set forth
below) that Landlord incurs in connection with the ownership, operation,
management, and maintenance of the Project, determined in accordance with sound
accounting principles consistently applied, including the following costs: (i)
wages and salaries of all on-site employees engaged in the operation,
maintenance or security of the Project (together with landlord’s reasonable
allocation of expenses of off-site employees who perform a portion of their
services in connection with the operation, maintenance, repair, and security of
the Project, including taxes, insurance and benefits relating thereto; (ii) all
supplies and materials used in the operation, maintenance and security of the
Project; (iii) costs for improvements made to the Project with, although capital
in nature, are expected to reduce the normal operating costs (including all
utility costs) of the Project, as amortized using a commercially reasonable
interest rate over the time period reasonably estimated by Landlord to recover
the costs thereof taking into consideration the anticipated cost savings, as
determined by Landlord using its good faith, commercially reasonable judgement,
as well as capital improvements made in order to comply with any Law hereafter
promulgated or any interpretation hereafter rendered with respect to any
existing Law, as amortized using a commercially reasonable interest rate over
the useful economic life of such improvements as determined by Landlord in its
reasonable discretion; (ix) cost of all utilities, except the cost of utilities
for individual tenant spaces; (vi) repairs, and general maintenance of the
Project including the roof, sprinkler system, landscaping, draining, lighting,
signage, utilities, and similar systems and structures for the Project; (vii)
fair market rental and other costs with respect to the management offices for
the project; and (viii) service, maintenance and management contracts for the
operation, maintenance, management, repair, replacement, or security of the
Project. Operating Expenses shall not include costs for (i) repair replacements
and general maintenance paid by proceeds of insurance or by Tenant or other
third parties (ii) interest, amortization or other payments on loans to
Landlord; (iii) depreciation; (iv) leasing commissions; (v) legal expenses for
services, other than those that benefit the Project tenants generally (e.g., tax
disputes or liability issues); (vi) renovating or otherwise improving space for
occupants of the Project or vacant space in the Project; and (vii) federal
income taxes imposed on or measured by the income of Landlord from the operation
of the Project.

 



 

 

 

a)             Tenant shall pay to Landlord is Pro Rata Share of the amount by
which the Insurance Expense (defined below) exceed the Insurance Expense for the
Base Year (“insurance Expense Increase”). As used in this Lease, the term
“Insurance Expense”, means all insurance premiums and other charges for
insurance on or in respect to the Project, including liability, property, flood,
loss of rents, and other coverage.

 

b)              Tenant shall pay to Landlord its Pro Rata Share of the amount by
which the Tax Expense (defined below) exceed the Tax Expense for the Base Year
(“Tax Expense Increase”). As used in this Lease, the term “Tax Expense” shall
mean all ad valorem real estate and tangible personal property taxes including
all consulting fees paid in an effort to reduce the amount of taxes owed.

 

c)             Landlord may make a good faith estimate of the Operating
Expenses, Insurance Expense and Tax Expense to be due by Tenant for any calendar
year or part thereof during the Lease Term. During each calendar year or partial
calendar year of the Lease Term (after the Base Year), Tenant shall pay to
Landlord, in advance concurrently, with each monthly installment of Base Monthly
Rent, an amount equal to the estimated Operating Expense Increase Insurance
Expense Increase, and Tax Expense Increase for such calendar year or part
thereof divided by the number of months therein. From time to time, Landlord may
estimate and re-estimate the Operating Expense Increase, Insurance Expense
Increase, and Tax Expense Increase payable by Tenant and deliver a copy of the
estimate or re-estimate to Tenant. Thereafter, the monthly installments of
Operating Expense Increase, Insurance Expense, Increase, and Tax Expense
Increase payable by Tenant shall be appropriately adjusted in accordance with
the estimates so that, by the end of the calendar year in question, Tenant shall
have paid all of the Operating Expense Increase, Insurance Expense Increase, and
Tax Expense Increase as estimated by Landlord. Any amounts paid based on such an
estimate shall be subject to adjustment as herein provided when actual Operating
Expense Increase, Insurance Expense Increase, and Tax Expense Increase are
available for such calendar year. All such Operating Expense Increase, Insurance
Expense Increase, and Tax Expense Increase shall be treated as Additional Rent.
The Base Year is defined as calendar year in which the lease was executed.

 

d)            By April 1 of each calendar year, or soon as thereafter as
practicable, Landlord shall furnish to Tenant a statement of Operating Expenses,
Insurance Expense, and Tax Expense for the previous calendar year or portion
thereof, in each case adjusted as provided in Section 2.f. (the “Operating
Expense, Insurance Expense, and Tax Expense Statement”). If Tenant’s estimated
payments of Operating Expense Increase, Insurance Expense Increase, and Tax
Expense Increase under this Section 2 for the year or the portion thereof
covered by the Operating Expense, Insurance Expense, and Tax Expense Statement
exceed Tenant’s Pro Rata Share of such items as indicated in the Operating
Expense, Insurance Expense, and Tax Expense Statement, then Landlord shall
promptly credit or reimburse Tenant for such excess; likewise, if Tenant’s
estimated payments of Operating Expense Increase, Insurance Expense Increase,
and Tax Expense Increase under this Section 2 for such year are less than
Tenant’s Pro Rata Share of such items as indicated in the Operating Expense,
Insurance Expense, and Tax Expense Statement, then Tenant shall pay Landlord
such deficiency within ten (10) days after mailing of the Operating Expense,
Insurance Expense, and Tax Expense Statement.

 

e)             Tenant will pay Landlord all state and local sales, excise and
use taxes imposed by law on all Base Rent, Additional Rent and other charges or
services due from Tenant to Landlord under this case said taxes to be remitted
together with the Base Rent, Additional Rent, chares, or services to which they
pertain.

 

All mounts payable by Tenant according to this Section 8 will be payable as rent
without abatement, reduction, recoupment, deduction or offset. If Tenant fails
to pay any amounts due according to this Section, Landlord will have all the
right and remedies available to it on account of Tenant’s failure to pay rent.

 



 

 

 

8.     Security Deposits. Upon the execution of this Lease, Lessee shall deposit
with Lessor the sum of $3,500 (the “Security Deposit”) as the security for the
performance of Lessee’s obligations under this lease including, without
limitation, the surrender of possession of the Leased Premises to Lessor as
provided herein, it being expressly understood and agreed that such Deposit is
not an advance Rent deposit or a measure of lessor’s damages in case of Lessee’s
default. If Lessor applies any part of the Deposit to cure any default of
Lessee, Lessee shall, upon demand, remit to Lessor the amount so applied so that
Lessor shall have the full Deposit on hand at all times during the Terms of this
Lease. Lessee agrees that the Deposit may be commingled with other deposits held
by Lessor, that no interest shall be due in connection therewith and that Lessor
shall not be obligated to apply the Deposit in Tent and/or any other charges in
arrears or to damages the Lessee’s failure to perform under the Lease, provided,
however Lessor may so apply the Deposit, in Lessor’s sole and unfretted
discretion, and Lessor’s right to possession of the Leased Premises for
nonpayment of Rent or for any other reason shall not be any way be affected by
reason of that fact that Lessor holds such Deposit.

 

9.     Occupancy and Law. Lessee may use the Leased Premises for any lawful use
permitted by the zoning designation of the Leased Premises and for no other
purpose. Lessee shall be responsible for ascertaining that its proposed use is,
in fact, permissible under the current zoning designation, and Lessee shall be
responsible for obtaining any and all permits, licenses and/or other approvals
from governmental and/or regulatory agencies or entities having jurisdiction
over the Leased Premises and/or Lessee’s proposed business operations, Lessee’s
use of the Leased Premises shall be conducted in compliance with all laws,
orders and regulations of federal, state, county and municipal authorities , and
with any direction or recommendation of any public officer or officers, pursuant
to law and shall bear all costs of any kind or nature whatsoever occasioned by
or necessary for compliance with the same. Lessor shall cause the Leased
Premises, and the common areas to comply with all laws, orders, and regulations
of federal, state, county and municipal authorities, and with any direction or
recommendation of any public officer or officers, except to the extent such
compliance is necessitated solely by virtue of Lessee’s particular use of the
Leased Premises.

 

10.  Rules and Regulations. Lessee shall observe and fully comply (and cause all
third parties under its control and/or direction to observe and fully comply)
with any and all rules and regulations and/or use restrictions (the “Rule &
Regulations”) concerning the Common Areas and the use and enjoyment thereof, as
promulgated, from time to time, by Lessor.

 

11.  Signage. No signs, advertisements or notices of any kind shall be
inscribed, painted or affixed upon, or be projected from any part of the Leases
Premises, except as may be permitted by the Lessor in its sole and absolute
discretion, and in any event, only such signs may only be located at the
entrance of the Leases Premises.

 

12.  Lessor’s Right of Entry. Lessor shall have the right, without charge or
diminution of Rent, to enter the Leases Premises at all reasonable times, upon
at least 24 hours advance notice, for the purpose for examining the Leased
Premises and makes its required repairs, alterations or improvements either in
the Leased Premises or to utility lines or other facilities of the building in
to which the Leased Premises are located, or to install such lines or facilities
Lessee shall, upon discovery of any defect in or damage to the Leased Premises
to any need for repairs, which are the responsibility of the Lessor, promptly
report source to Lessor in writing, specifying such defect or damage. Lessor
shall make such repairs, alterations, improvements, and installations as arc its
responsibility in a reasonable manner and with due diligence.

 

13.  Services Provided by Lessor. Lessor agrees to furnish the following
services (“Services”) with respect to the Leased Premises and the Common Areas:

 

a.Potable water service for drinking and lavatory purposes.

 

b.    Electric utility service to the Leased Premises for the operation of
standard lighting fixtures and general office equipment, including computers,
and general service non-production type office copy machines (subject to
Lessee’s payment of the utility service fees therefore); provided, however, that
Lessor shall have no obligation to provide electric utility services in excess
of that customarily required for the number of convenience outlets and
electrical circuits existing in the Leased Premises as of the Effective Date
hereof. If Lessee requires electrical services in excess of that deemed by
Lessor to be standard, such services may be provided upon such conditions as
Lessor may reasonably determine (including, without limitation, the requirement
that sub meters be install at Lessee’s expense) and Lessee shall bear the entire
cost of such excess service based upon actual consumption (if such metered) or
Lessor’s reasonable estimate of the cost of such excess service.

 



 

 

 

c.     Heating and air conditioning for the reasonably comfortable use and
occupancy of the Leased Premises within an acceptable temperature range, as
determined by Lessor in its sole reasonable discretion; provided, however, that
heating and air conditioning service at any times other than normal business
hours of 8:00 AM Eastern and 6:00 PM or not more than 50 hours during any seven
(&) consecutive day period Eastern, Monday through Friday (weekends and national
holidays being excepted) may be furnished, at Lessee’s cost, not to exceed
$30.00 per hour, upon the written request of Lessee deliver to Lessor no later
than 48 hours in advance of the date or which such services are required.

 

d.    Illumination of Common Areas (including maintenance thereof and the
replacement of lighting fixtures, bulbs and bills, if and when required) in the
manner and to the extent deemed necessary by Lessor in its sole reasonable
discretion: provided, however, that Lessor shall have no liability to Lessee,
its employees, agents, invitees, guests and/or licenses for losses due to theft
or burglary and/or damage or vandalism cause by third parties.

 

e.     General maintenance and repair of all parking areas, sidewalks,
landscape, hardscape and other improvements deemed or considered Common Areas.

 

Not withstanding the foregoing, Lessor shall not be liable to Lessee or other
nor shall Lessee be entitled to an abatement of Rent on account of any
disruption or interruption in the delivery or provision of the Services by
Lessor hereunder, including, without irritation, any disruptions or interruption
on account of equipment malfunction, causes of force major, or otherwise.

 

14.  Maintenance, Repairs, and Alterations. Except as otherwise expressly
provided in this Lease, Lessor shall maintain and make all repairs and
replacements with respect to the building in which the Leased Premises are
located, including the food, foundation, exterior walls, interior structural
walls, all structural components, and all building systems, such as mechanical,
electrical, HVAC, and plumbing, except in the extent caused by the negligent
acts or omissions of Lessee. Repairs or replacements shall be made within a
reasonable time (depending on the nature of the repair or replacement needed)
after receiving notice from Lessee or upon Lessor having actual knowledge of the
need for a repair or replacement.

 

Lessee shall, throughout the Term of the Lease, keep and maintain the Leased
Premises in good, clean, presentable condition and repair and shall commit no
waste with respect thereto. Upon the expiration or sooner termination of this
Lease, Lessee shall surrender the Leased Premises in as good condition and
Lessee shall pay the cost thereof upon demand. All of Lessee’s personal
property, furniture, trade fixtures, shelves, bins and machinery not removed
from the Leased Premises when Lessee vacates the Leased Premises on termination
of this Lease shall thereupon he conclusively presumed to have been abandoned by
Lessee and forthwith become Lessor’s property; provided, however, that Lessor
may require lessee to remove such personal property, furniture, trade fixtures,
shelves, bins and machinery or may have such property removed at Lessee’s
expense.

 

Lessee shall make no alterations, additional, or physical improvements to the
Leased Premises (including, but not limited to the installation of permanent or
semi-permanent partitions, walls, panels, shelving, floor covering, cabinets,
and similar items) without first obtaining the prior written consent of the
Lessor, which consent shall not be unreasonably withheld in the case of minor
alterations to the Leased Premises to accommodate Lessee’s proposed use thereof.
All costs and expense of such alternations, additions, or improvements shall be
borne solely by Lessee, and if and to the extent that a building or alteration
permit is required therefor, all such work shall be performed by a licensed,
bonded contractor, approved, in advance, by Lessor (such approval not being
unreasonable withheld). Upon completion, all additions, alterations, and
improvements made by Lessee (excepting only movable office furniture, detached
bookshelves and similar equipment) shall become the property of the Lessor and
shall remain upon and be surrendered with the Leased Premises upon the
expiration or sooner termination of this Lease, unless otherwise agreed or
directed by Lessor.

 



 

 

 

Lessee agrees that it will make full and prompt payment of all sums necessary to
pay for the cost of repairs, alterations, improvements, changes or other work
done by lessee to the Leased Premises and further agrees to indemnify and hold
harmless Lessor from and against any and all mechanic’s material or laborer’s
liens arising out of or from such work or the cost therefore which may be
asserted, claimed or charged against the Leased Premises. Notwithstanding
anything to the contrary contained in this Lease. IT IS AGREED THAT LESSOR’S
INTEREST IN THE LEASED PREMISES SHALL NOT BE SUBJECT TO ANY LIENS UNDER CHAPTER
713, FLORIDA STATUTES AND NOTICE IS HEREBY GIVEN THAT LESSOR SHALL NOT BE LIABLE
FOR ANY LABOR SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO LESSEE, OR
TO ANYONE HOLDING THE LEASED PREMISES OR ANY PART THEREOF THROUGH OR UNDER
LESSEE, AND THAT NO MECHANIC’S OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR
MATERIALS SHALL ATTACH TO OR AFFCT THE INTEREST OF LESSOR IN AND TO THE LEASED
PREMISES. All persons dealing with Lessee are hereupon placed upon notice of the
foregoing prohibition provision.

 

15.  Assignment and Subletting. Lessee shall not, without the prior written
consent of Lessor (which shall no be unreasonably withheld) assign this Lease or
sublease the Leased Premises, or any part thereof or grant any concession or
license within the Leased Premises, and any attempt to do any of the foregoing
shall be void and of no effect.

 

16.  Default. Each and all of the following events shall be deemed and
constitute events of default on the part of Lessee under the terms and condition
of this Lease:

 

a.     If any installment of Rent or any other sums required to be paid by
Lessee hereunder, or any part thereof, shall at any time be in arrears and
unpaid by the 5th day of the month,

 

b.    If there be any default on the part of the Lessee in the observance or
performance of any of the other covenant, agreements or conditions of this Lease
are part of Lessee to be kept and performed and said default shall continue for
a period of 30 days after written notice thereof from Lessor to Lessee (unless
such default cannot reasonably be cured within 30 days and Lessee shall have
commenced to cure said default within said 30 days and continue diligently to
pursue the curing of sums).

 

c.     If Lessee shall file a petition in bankruptcy or be adjudicated a
bankrupt, or file any petition or answer seeing any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future federal, state or other statue, law, or regulation
or make an assignment for the befits of credits, or if any trustee receive or
liquidators of Lessee or of all or sustainable part of its properties of the
Leases Premises shall be appointment in any action, suit or proceeding by and
against Lessee and such proceeding or action shall not have been dismissed or
bonded within 30 days after such appointment;

 

d.    If the Leasehold estate hereby created shall be taken on execution or by
other process of law, except eminent domain, or

 

e.     If Lessee shall vacate, abandon, or fails to occupy the Leased Premises
for a period of excess of 30 days.

 

17.  Lessor’s Remedies. In the event of any default set forth in Section 17
hereof, Lessor, may, at its option, exercise any and all of the following
remedies, in addition to those that may be available to Lessor, at law:

 

a.     Lessor may, without terminating this Lease, enter upon the Leased
Premises, without being liable for prosecution or any claim for damages
therefore, and do whatever Lessee is obligated to do under the terms of this
Lease, in which event. Lessee shall reimburse Lessor on demand for any expense
which Lessor may incur this effecting compliance with Lessee’s obligation under
this Lease and Lessor shall not be liable for any damages resulting to Lessee
from such action;

 

b.    Lessor may, if it elects to do so, bring suit for the collection of Rent
or any damages resulting from Lessee’s default without entering into possession
of the Leased Premises or void this Lease;

 



 

 

 

c.     Lessor may terminate this Lease after 15 days written notice to Lessee,
whereupon Lessee shall quit and surrender the Leased Premises by said date,
failing which Lessor may enter upon the Leased Premises forthwith or at any
subsequent time without additional notice or demand, (which additional notice or
demand is hereby expressly waived by Lessee), without being liable for
prosecution of any claim for damages therefore, and expel Lessee and those
claiming under it and remove their effects without being guilty of any manner or
trespass whereupon. Lessor may: (i) accelerate and declare the entire remain
unpaid Rent and any and all other monies payable under this Lease for the
balance of the loan hereof is to be immediately due and payable; or (ii) collect
from Lessee as liquidated damages, all past due Rent and other totals due Lessor
up to the date of termination, please the difference between Rent provided for
herein and the proceeds from any releasing of the Leased Premises, payable in
monthly installments over the period that would otherwise have constituted the
remaining term of this Lease plus all expense in connection with such releasing
including without limitation all costs, fees and expenses of repossession,
brokers, advertising, attorneys, counts, repairing, cleaning, repainting and
remodeling the Leased Premises for releasing, less the proceeds of any releasing
or the value of Lessor’s use of the Leased Premises.

 

d.    Without waiving its rights to terminate at any time as provided above,
Lessor make retake possession of the Leased Premises, it being agreed that any
such retaking of the commencement and prosecution of any action by Lessor in
eviction, forcible entry and detain, ejectment or otherwise, or any execution of
any judgement or decree obtained in any action to recover possession of the
Leased Premises shall not be construed as an ejection in terminate this Lease
unless Lessor expressly exercises its option hereinbefore provided to declare
the term hereof ended, whether or not such entry or reentry be, had or taken
under summary proceeding or otherwise, and shall not be deemed to have absolved
or discharged Lessee from any of its obligations and liabilities for the
remainder of the current term of the Lease; rather, this Lease shall continue in
effect for the remained of the own current term and Lessee shall remain liable
and obligated under all of the covenants and conditions hereof during the said
period and shall pay as and when due the Rent and other amounts payable
hereunder as if Lessee had not defaulted. Lessor may release the Leased Premises
for the account of Lessee, crediting the Rent received on such releasing first
to the costs of such releasing and then to any other amounts owing by Lessee
hereunder – Such continuance of this Lease shall not constitute any wavier or
consent by Lessor of or to send default or any subsequent fault.

 

No remedy herein or otherwise conferred upon or reserved to lessor shall be
considered exclusive or any other remedy, but the same shall be cumulative and
shall be in addition to ever other remedy given hereunder or not or hereafter
existing at law or in equity or by statute, and every power and remedy given by
the Lease to Lessor may be exercised from time to time and as often as the
occasion may rise or may be deemed expedient.

 

In addition to the foregoing remedies and regardless of which remedies Lessor
pursues. Lessee covenants that it will indemnify Lessor from and against any
reasonable loss and damage directly or indirectly sustained by reason of any
termination resulting from any event of default as provided above or the
enforcement or declaration of any rights and remedies of Lessor or obligations
of Lessee, whether arising under this Lease or granted, permitted, or imposed by
law or otherwise. Lessor’s damages hereunder shall include, but shall not be
limited to, any loss of Rent prior to or after releasing the Leased Premises,
brokers/salesperson, commissions, advertising costs, reasonable costs of
repairing, and remodeling, the Leased Premises for releasing, moving and storage
charges incurred by Lessor in moving Lessees property and effects and legal
costs and reasonable Attorney’s fees, incurred by Lessor in any proceedings
resulting from Lessee’s default, collecting any damages hereunder, obtaining
possession of the Leased Premises by summary process or otherwise or re-leasing
the Leased Premises, or the enforcement or declaration of any of the rights or
remedies of Lessor or obligations of Lessee, whether arising under this Lease or
granted, permitted or imposed by law or otherwise. In the event that any court
or governmental authority under law shall limit any amount, which Lessor may be
entitled to recover under this paragraph. Lessor shall be entitled to recover
the maximum amount permitted under law. Nothing in this paragraph shall be
deemed to limit Lessee’s recovery from Lessee of the maximum amount permitted
under law or of any other suits or damages which Lessor may be entitled to so
recover in additional to the damages set forth herein.

 



 

 

 

18.  Non-waiver of Defaults. No delay or omission of Lessor to execute any right
or power arising from any default shall impair any such right or power or shall
be construed to be a wavier of any such default or any acquiescence therein. No
waiver of any breach of any of the covenants of this same covenant. Receipt by
Lessor of less than the full amount due from Lessee shall not be construed to be
other than a payment on account of the amounts accept such payments as a partial
payment only. The rights herein given to receive, collect, sue or distrain for
any Rent or Rents, monies or payments, or to enforce the terms, provisions and
conditions of this Lease, or to prevent the breach of nonobservance thereof, or
the exercise of any such right or of any other right or remedy hereunder or
otherwise grants or arising, shall not in any way affect or impair or take away
the right or power of Lessor to declare the term hereby granted ended and to
terminate this Lease as herein provided because of any default in or breach of
any of the covenants, provisions or conditions of this Lease.

 

19.  Fire and Casualty. In the event of the total destruction of the building by
fire or otherwise, or so much thereof that Lessee shall be unable to operate its
business, Lessor or Lessee, as the case may be, shall be souly Lessee or Lessor
within 60 days of the casualty, the Rent shall be paid up to the date of the
casualty and from the date of the casualty, and thenceforth, this Lease shall
cease and come to an end. In the event the Leased Premises or the building in
which the Leased Premises is located shall be partially damaged by fire or other
casualty, the same, except as hereinafter provided, shall be repaired as
speedily as possible by and at the expenses of Lessor, and the Rent shall be
abated in proportion to that part of the Leased Premises which are untenable.
However, if such damages resulted from or was contributed to by the act,
omission, fault or neglect of Lessee, or Lessee’s employees, invitees or agents,
then there shall be no abatement of Rent except to the amount recovered by
Rental insurance. In the event the Leased Premises are not repaired and tenable
within 180 days of after the damage or casualty, Lessee shall have the option to
terminate this Lease at any time thereafter but prior to the Leased Premises
being repaired and make tenable. In the event the holder of any indebtedness
secured by a mortgage or deed of trust covering the Leased Premises requires
that the insurance proceeds be applied in such indebtedness, then Lessor shall
have the right to terminate this Lease by delivering written notice of
termination to Lessee within fifteen (15) days after such requirement is made by
any such holder, whereupon all rights and obligations hereunder shall cease and
terminate.

 

20.  Indemnification. Lessee shall indemnify, defend and hold Lessor harmless
against and from any and all claims, liabilities, demands, actions, losses,
damages, orders, judgements, penalties, fines and any and all costs and expenses
(including, without limitation, reasonable attorneys’ fees and costs of
litigation) incurred as a result of, in connection with or arising, directly or
indirectly, from Lessee’s occupation and/or use of the Leased Premises
including, without limitation, injury to any person or damage in any property
occurring in, on or about the Leased Premises; provided, however, that Lessee
shall not be liable to indemnify Lessor with respect to any of the foregoing
arising out of the negligence, gross negligence or intentional miscount of
Lessor or any of its contracts, agents, employees, officers, partners or other
Lessees or their invitees.

 

21.  Casualty and General Liability Insurance. Lessor shall keep and maintain,
with respect to the Leased Premises and the building in which it is located, the
following policies of insurance, in such amounts and having such deductibles as
Lessor may in its sole and absolute discretion, deem appropriate: (i) Property
and casualty insurance; and (ii) comprehensive general, public liability
insurance. Commencing as of the second Lease Year, Lessee shall pay its prorate
share (calculated by multiplying the amount of increase, if any, by a fraction,
the numerator of which is the gross leasable area of the Leased Premises, and
the denominator of which is the total gross leasable area of all property
insured by such policy or policies) of any increase in the costs of such
policies over the annual premium amount paid or payable by Lessor as of the
Effective Date hereof, Notwithstanding the foregoing, Lessee shall have no right
to receive all or any portion of the proceeds of such policies of insurance,
with regard to any claims made thereunder on account of casualty, damage to or
loss of the Leased Premises and/or the building which the Leased Premises is
located.

 

22.  Personal Property Insurance. Lessee shall, at all times during the Term of
this Lease, keep and maintain, at Lessee’s sole cost and expense, such policy or
policies of insurance providing Lessee coverage (in such amounts and having such
deductibles as Lessor may deem appropriate) against loss or damage to its
equipment and other personal property in the Leased Premises by fire and all
other causalities usually covered under a fire and extended coverage policy of
casualty insurance. Any and all deductibles due and payable in connection with
covered losses here under shall be responsibility of Lessee.

 



 

 

 

23.  Environmental Indemnification. Lessee hereby represents, warrants,
covenants and agrees to at all times to be, in all material respects, in
compliance with all state, federal, and local laws and regulations governing or
in any way relating to the generation, handling, manufacturing, treatment,
storage, use, transportation, spillage, leakage, dumping, discharge, or disposal
(with counsel) and hold Lessor, its managers, officers, partners, directors,
shareholders, agents, lenders, and employees harmless from and against any and
all claims including, without limitation, third part claims for personal injury
or real or personal property damage) actions, administrative proceeding,
judgements, damages, punitive damages, penalties, fines, costs, liabilities
(including sums paid in settles of claims) and expense of whatsoever kind and/or
nature (including attorneys’ fees) missing out of or our connection with,
directly or indirectly, the release or suspected release during the Term of this
lease, of any Hazard Substance in or into the air, soil, surface water,
groundwater or soil vale at, on, about, under or within the leases Premises, or
any portion thereof.

 

As used herein, the term “Hazardous Substances” means any hazardous or toxic
substances, materials, or wastes including, but not limited to those listed in
the United States Department of Transportation Tables, or by the Environmental
Protection Agency as Hazardous substances, or such substances, materials, and
wastes which are or become regulated under any applicable local, ,state or
federal law including, without limitation, any material waster or substance
which is (i) petroleum, (ii) asbestos, (iii) polychlorinated biphenyl’s, (iv)
designated as a Hazardous Substance pursuant to sections of the Clean Water Act
defined as a Hazardous waste pursuant to Sections of the Resource Conservation
and Recover Ace, defined as a Hazardous substance pursuance to sections of the
Comprehensive Environmental Response, Compensation and Liability Act, or defined
as Hazardous Substances pursuant to Florida Status.

 

24.  Eminent Domain. Should the Lease Premises or the building in which the
Leased Premises are located, be taken, appropriated or condemned for public
purposes, or voluntarily transferred in lieu of condemnation, in while or in
such substantial pars as to render the building unsuitable for Lessor’s purposes
or the Leased Premises unsuitable for Lessee’s purposes, the Term of this Lease
shall, at the option of the Lessor in the first instance and at the option of
the lessee in the second instance, terminate when Lessee’s right to possession
is terminated. If neither party excised this option to terminate within 10 days
after the date of such taking, or if the portion of the Leased Premises or the
building taken, appropriate, condemned or voluntarily transferred in lieu of
condemnation does not render the building unsuitable for Lessor’s purposes or
the Leased Premises unsuitable for Lessee’s purpose then this Lease shall
terminate only as to the part taken to conveyed on the date Lessee shall yield
possession, and Lessor hall make such prepares and alterations as may be
necessary to make the part not take usable, and the Rental payable hereunder
shall be reduced in proportion to the part of the Leased Premises taken. Lessee
shall have the tight to recover from the condemning authority, such compensation
as may be award to Lessee on account of interrupt of Lessee’s business for
moving and relocation expenses and for depreciation to and removal of Lessee’s
goods and trade fixtures.

 

25.  Subordination. Lessor reserve the right to sell, assign, transfer, mortgage
or convey any and all rights it may have in the building, the Leased Premises or
this Lease, and to subject this Lease to the lien of any mortgage up to but not
exceeding seventy-five percent (75%) of the fair market value of the Leased
Premises now and hereafter placed upon the building or the Leased Premises;
provided, however, Lessee’s possession and occupancy shall not be distributed or
the Lease modified, so long as Lessee shall comply with the provisions of this
Lease.

 

26.  Notices. Any notice required or permitted to be given under this Lease
shall be deemed to have been given if reduced to writing and delivered in person
or mailed by certified mail, postage prepaid, or by overnight delivery service,
to the party who is to receive such notice at the address set forth on the
signature page of this lease or such other places may be designated in writing
by Lessor or Lessee. Delivery shall be deemed to have occurred up on receipt or
refusal of service.

 



 

 

 

27.  Estoppel Certificate. Lessee shall at any time and from time to time upon
not less than 20 days’ prior written request from Lessor, execute, acknowledge
and deliver to Lessor a written certificate stated (a) whether this Lease is in
full force and effect; (b) whether this Lease has been modified or amended and,
if so, identify and describing any such modification or amendment; (c) the date
to which Rent has been paid; (d) whether Lessee knows of any default on the part
of Lessor and, if so, specifying the nature of such default, and (e)that the
improvements have been fully completed by Lessor in accordance with the plans
and specifications approved by Lessee, and that Lessee is in full and complete
passion thereof.

 

28.  Quiet Environment. Lessor covenants with Lessee that Lessee, having
performed its covenants and agreements herein set forth, shall have quiet and
peaceable possession of the Leased Premises on the terms and conditions therein
provided.

 

29.  Governing Law. This Lease shall be interpreted under the laws of the State
of Florida, and venue for any litigation shall be proper in any county, state,
or federal court located in Hillsborough County, Florida.

 

30.  Waivers. Neither party shall be considered to have waiver any of the
rights, covenants, or conditions of this Lease unless evidenced by its written
waiver; and the waiver of one default or right shall not constitute the waiver
of any other. The acceptance of Rent shall not be construed to be a waiver of
any breach or condition of this Lease.

 

31.  Successors. The provisions of this Lease shall be binding upon and insure
the benefit of the Lessor and Lessee, respectively, and their receptive
successors, assigns, heirs, executors, and administration.

 

32.  Partial Invalidity. If any clause or provision of this Lease is illegal,
invalid or reinforceable under present or future laws, the remainder of this
Lease shall not be affected thereby and there shall be added as part of this
Lease a replacement clause or provision as similar in terms to such illegal,
invalid or enforcements clause or provisions as may be possible and be legal,
valid and enforceable.

 

33.  Relationship of the Parties. Lessor and Lessee agree that the relationship
between them is that of Lessor and Lessee and that Lessor is leasing space to
Lessee. It is not the intention of the parties, nor shall anything herein be
constructed to constitute Lessor as a partner or joint venture with Lessee, or
as a “warehouseman” or a “bailee”.

 

34.  Headings. The heads as to the contents of particular paragraphs herein are
intended only for convenience and are in no way to be constructed as part of
this Lease as of limitation of the scope of the particular paragraphs to which
they refer.

 

35.  Survival of Obligations. All obligations of any part hereunder not fully
performed as of the expiration or earlier termination of the term of this Lease
shall survive the expiration or early termination of the term hereof for a
period commensurate with the applicable statute of limitations that an action
could be maintained with respect thereto.

 

36.  Lessee Authority. Lessee represents and warrant to Lessor that Lessee has
the full right, power, and authority of enter into this Lease and to fully
perform each and all of its obligations hereunder the party signing below has
the due and property authority to execute and deliver this lease.

 

37.  Redemption. Lessee hereby expressly waives any and all rights of
redemptions, if any, granted by or under any present or future law in the event
lessor shall obtain possession of the Leased Premises by virtue of the
provisions of this Lease, or otherwise.

 

38.  Wavier of Jury Trial. LESSOR, LESSEE, AND GUARANTORS HEREBY KNOWLINGLY,
VOLUNTARILY, AND INTERNTIONALLY WAVIE THE RIGHT EITHER PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT EXECUTED IN CONJUCTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT OF THE LESSOR ENTERING INTO THIS AGREEMENT.

 



 

 

 

39.  Radon gas. RADON IS A NATUALLY OCCORING RADIOACTIVE GAS THAT, WHEN IT HAS
ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO
PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL AND
STATE GUIDLEINS HAVE BEEN FOUND IN BUILDINGS IN FLORIDA. ADDITIONAL INFORMATION
REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY PUBLIC HEALTH
UNIT. DISCLOSURE MADE PURSUANCT TO 404.056(8) FLORIDA STATUES.

 

40.  Multiple Counterparts. This Lease may be executed in one or more
counterparts, each of which shall be deemed and original and all together shall
consist one and the same instrument.

 

41.  Construction. The parties have participated jointly in the negotiation and
drafting of this Lease. In the event that an ambiguity or question of intent or
interpretation arises, this Lease shall be constructed as if drafted jointly by
the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Lease.

 

42.  Attorney’s Fees. In the event any litigation ensues with respect t the
rights, duties, and obligations of the parties under this Lease, the
non-prevailing party in any such action or proceeding shall pay for all costs,
expenses and reasonable attorney’s fees incurred by the prevailing party in
enforcing the covenants and agreements of this Lease. The term “prevailing
party” as used herein, shall include, without limitation, a party who obtains
legal counsel and bring action against the other part by reason of the other
part’s breach or default and obtains substantially the relief sough, whether by
compromise, settlement, or judgement.

 

43.  Time is of the Essence. Time is of the essence in the full and complete
performance of each and every obligation of Lessee hereunder.

 

44.  Entire Agreement. This Lease and the Exhibits attached herein constitute
the complete and entire understanding and agreement between lessee and Lessor.
All prior inconsistent arrangement, understanding and/or agreements, whether
oral or written are hereby declared null and voice.

 

INTENTIONALLY LEFT BLANK

 

SIGNATURE PAGE TO FOLLOW

 



 

 

 

(GRAPHIC) [img001_v6.jpg] 

 



 

 

 

(GRAPHIC) [img002_v6.jpg]

 



 

 

 

(GRAPHIC) [img003_v6.jpg]

 



 

 

 

(GRAPHIC) [img004_v6.jpg]

 



 

 

 

(GRAPHIC) [img005_v6.jpg]

 



 

 

 

(GRAPHIC) [img006_v6.jpg]

 



 

 

 

(GRAPHIC) [img007_v6.jpg]

 



 

 

 

(GRAPHIC) [img008_v6.jpg]



 